SIBLEY, Circuit Judge
(concurring).
The plaintiff-appellant withdrew all claims on its part by its voluntary nonsuit. The defendant-appellee lost its cross suit on the contract for crude toppings, and has not appealed, so that contract is not before us. It recovered a balance of $2300 on an open account for refined products, which is the judgment appealed from. There is no dispute about the debit items of this account, amounting to $17300. The court allowed as a credit $15000 which the plaintiff-appellant had paid on the fuel oil contract on which it originally sued. The witnesses for each side agree in saying that there was an agreement that it should be so applied; but they differ as to why it was-to be done. One side claims there was a complete rescission of the fuel oil contract, and the other claims that this payment was *188to be transferred to the open account, leaving the dispute about the fuel oil to stand on its merits. The trial judge did not have to decide that difference, nor do we. It can be decided if a new suit is brought on the fuel oil contract hereafter. In any case the $2300 balance is owing, and the judgment for it was demanded, after the plaintiff-appellant took its claims out of the case by-taking a non-suit.